DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US20150326085, “Lee”).
Re claim 1, Lee discloses a rotor comprising: 
a rotor core 100 (figs 1-3, para [0037]); 
a coil 120 wound around the rotor core 100 (figs 1-3, para [0043]); and 

wherein each of the covers 200 includes a main body disposed on the rotor core 100 (figs 1-2, 6 & below), a plurality of blades 250 (figs 1-2 & 7, paras [0037]) disposed on an upper surface of the main body (figs 1-2, 7 & below), and at least two first protruding parts (figs 1-2 & 4-7, para [0047] & [0051]-[0055], 210 or 154) protruding from the upper surface of the main body in an axial direction (1, 7 & below).

    PNG
    media_image1.png
    547
    695
    media_image1.png
    Greyscale

Re claim 9, Lee discloses a groove (figs 1, 4, 6-7 & below) is concavely formed in an upper surface of each of the first protruding parts (figs 1, 4, 6-7 & below, para [0052] & [0061]-[0062], 210 has grooves forming heat radiators & 154 appears to have groove to assist in welding).

    PNG
    media_image2.png
    571
    840
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (KR20160070499, “Yu”, using machine translation) in view of Schweikert (DE2346345, “Schweikert”, using machine translation).
Re claim 1, Yu discloses a rotor comprising: 
a rotor core 211 (figs 2 & 7-8, pg 4, lns 1-3); 
a coil 212 wound around the rotor core 211 (figs 2 & 7-8, pg 4, lns 1-3); and 
covers 220, 230 disposed on the rotor core 211 (figs 2, 4 & 6-7, pg 4, lns 1-2), wherein each of the covers 220, 230 includes a main body 221, 231 disposed on the rotor core 211 (figs 4 & 6-7, pg 4, lns 25-27 & pg 5, lns 23-27), a plurality of blades 225, 235 disposed on an upper surface of the main body 221, 231 (figs 4 & 6-7, pg 4, lns 25-26 & pg 5, lns 23-24).
Yu discloses claim 1 except for at least two first protruding parts protruding from the upper surface of the main body in an axial direction.
Schweikert discloses at least two first protruding parts 15 (figs 1-2, para [0027]-[0028]) protruding from the upper surface of the main body 13 in an axial direction (figs 1-2, para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the covers of Yu with the at least two first protruding parts protruding from the upper surface of the main body in the axial direction, as disclosed by Schweikert, in order to balance the rotor, as taught by Schweikert (para [0028]-[0029]). 
Re claim 2, Yu in view of Schweikert discloses claim 1 as discussed above. Yu further discloses the main body 221, 231 includes a plate (figs 3, 7 & below) disposed on the rotor core 211 (figs 2-4, 6-7 & below), and a sleeve (figs 3, 7 & below) protruding from an outer circumferential surface of the plate in an axial direction (figs 3, 7 & below). 

    PNG
    media_image3.png
    544
    590
    media_image3.png
    Greyscale

Yu discloses claim 2 except for the first protruding parts protrude from an upper surface of the plate in the axial direction.
Schweikert discloses the first protruding parts 15 (figs 1-2, para [0027]-[0028]) protruding from the upper surface of the main body 13 in an axial direction (figs 1-2, para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the covers of Yu in view of Schweikert so the two first protruding parts protruding from the upper surface of the plate in the axial direction, as disclosed by Schweikert for the main body, in order to balance the rotor, as taught by Schweikert (para [0028]-[0029]). It is noted that the upper surface of the main body 221, 231 and the upper surface of the plate of Yu are the same surface.
Re claim 3, Yu in view of Schweikert discloses claim 2 as discussed above. Yu further discloses second protruding parts 226, 236 (figs 4 & 6-7) protruding from a lower surface of the plate in an axial direction (figs 3-4, 6-7 & above for claim 2, pg 4, lns 28-29 & pg 5, lns 35-37).
Re claim 4, Yu in view of Schweikert discloses claim 3 as discussed above. Yu further discloses the plate is disposed between the blades 225, 235 and the second protruding parts 226, 236 (figs 3, 7 & above for claim 2); and the second protruding parts 226, 236 extend the plate in a downward direction (figs 3, 7 & above for claim 2, downward direction the axial direction w/ respect to shaft 400 towards rotor core 211; 226, 236 extends plate since they are formed together).
Yu discloses claim 4 except for the plate is disposed between the first protruding parts and the second protruding parts; and the second protruding parts extend the first protruding parts in a downward direction.
Schweikert discloses the main body 13 is disposed between the first protruding parts 15 and the rotor core 11 (fig 1); and the first protruding parts 15 are formed with the plate main body (fig 1, para [0026]-[0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate and first protruding parts of Yu in view of Schweikert so the plate is disposed between the first protruding parts and the rotor core; and the first protruding parts are formed with the plate, as disclosed by Schweikert for the main body, in order to balance the rotor, as taught by Schweikert (para [0028]-[0029]). It is pointed out that Yu in view of Schweikert disclose: 
the plate is disposed between the first protruding parts and the second protruding parts, since Yu discloses the plate is between the blades 225, 235 and the second protruding parts 226, 236, where the blades 225, 235 are on the outer axial side of the plate; and Schweikert discloses the main body 13 is disposed between the first protruding parts 15 and the rotor core 11, where the first protruding parts 15 are on the outer axial side of 13; and 
the second protruding parts extend the first protruding parts in a downward direction, since Yu discloses the second protruding parts 226, 236 are formed with the plate; and Schweikert discloses the first protruding parts 15 are formed with the main body 13. Since the first protruding parts, main body and second protruding parts of Yu in view of Schweikert are formed together, the second protruding parts extend the first protruding parts.
Re claim 5, Yu in view of Schweikert discloses claim 4 as discussed above. Yu further discloses the second protruding parts 226, 236 protrude in an inward direction from an inner circumferential surface of the sleeve (figs 7, above for claim 2 & below).

    PNG
    media_image4.png
    284
    543
    media_image4.png
    Greyscale

Re claim 10, Yu discloses a motor comprising: 
a shaft 400 (figs 1-2, pg 4, lns 16-17); 
a rotor 200 (figs 1-2 & 4, pg 3, lns 35-37) in which the shaft 400 is disposed (figs 1-2 & 4); 
a stator 300 (figs 1-2, pg 3, lns 35-37) disposed at an outer side of the rotor 200 (fig 2); and 
a housing 100 (figs 1-2, pg 3, lns 35-37) disposed at the stator 300 (figs 1-2), 
wherein the rotor 200 includes a rotor core 211 (figs 2 & 7-8, pg 4, lns 1-3), a coil 212 wound around the rotor core 211 (figs 2 & 7-8, pg 4, lns 1-3), and covers 220, 230 disposed on the rotor core 211 (figs 2, 4 & 6-7, pg 4, lns 1-2), and each of the covers 220, 230 includes a main body 221, 231 disposed on the rotor core 211 (figs 4 & 6-7, pg 4, lns 25-27 & pg 5, lns 23-27), a plurality of blades 225, 235 disposed on an upper surface of the main body 221, 231 (figs 4 & 6-7, pg 4, lns 25-26 & pg 5, lns 23-24).
Yu discloses claim 10 except for at least two first protruding parts protruding from the upper surface of the main body in an axial direction.
Schweikert discloses at least two first protruding parts 15 (figs 1-2, para [0027]-[0028]) protruding from the upper surface of the main body 13 in an axial direction (figs 1-2, para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the covers of Yu with the at least two first protruding parts protruding from the upper surface of the main body in the axial direction, as disclosed by Schweikert, in order to balance the rotor, as taught by Schweikert (para [0028]-[0029]). 
Re claim 11, Yu in view of Schweikert disclose claim 10 as discussed above. Yu further discloses second protruding parts 226, 236 (figs 4 & 6-7) protruding from a lower surface of the main body 221, 231 in an axial direction (figs 4 & 6-7, pg 4, lns 28-29 & pg 5, lns 35-37).
wherein the second protruding parts 226, 236 extend the main body 221, 231 in a downward direction (figs 4 & 6-7, downward direction is the axial direction extending away from the lower surface of the main body 221, 231 towards the rotor core 211); and
the second protruding parts 226, 236 are formed with the main body 221, 231 (pg 4, lns 28-29).
 Yu is silent with respect the second protruding parts extend the first protruding parts in a downward direction with respect to the main body.
Schweikert discloses forming the first protruding parts 15 with the main body 13 (figs 1-2, para [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the covers of Yu in view of Schweikert so the first protruding parts are provided with the main body, as disclosed by Schweikert, in order to balance the rotor, as taught by Schweikert (para [0028]-[0029]). 
It is pointed out that Yu in view of Schweikert disclose the second protruding parts extend the first protruding parts in a downward direction with respect to the main body since: Yu discloses the second protruding parts 226, 236 extend the main body 221, 231 in a downward direction and are formed with the main body 221, 231 (pg 4, lns 28-29); and Schweikert discloses the first protruding parts 15 are formed with the main body 13 (figs 1-2, para [0027]). Since the first protruding parts, main body and second protruding parts of Yu in view of Schweikert are formed together, the second protruding parts extend the first protruding parts.
Re claim 12, Yu in view of Schweikert disclose claim 11 as discussed above. Yu is silent with respect to a groove is concavely formed in an upper surface of each of the first protruding parts.
Schweikert discloses a groove 16 is concavely formed in an upper surface of each of the first protruding parts 15 (figs 1-2, para [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first protruding parts of Yu in view of Schweikert with a groove is concavely formed in an upper surface of each of the first protruding parts, as disclosed by Schweikert, in order provide space to hold balancing mass 17, as taught by Schweikert (para [0028]). 
Re claim 13, Yu in view of Schweikert disclose claim 10 as discussed above. Yu further discloses the housing 100 includes a first housing 110 disposed on the stator 300 (figs 1-2), and a second housing 120 disposed under the stator 300 (figs 1-2, pg 3, lns 43-44); and 
a housing hole 111, 121 is formed in each of outer circumferential surfaces of the first housing 110 and the second housing 120 (figs 1 & 3, pg 3, lns 43-47).
Re claims 14 and 15, Yu in view of Schweikert disclose claim 13 as discussed above. Yu further discloses:
heat generated from the rotor 200 moves in a radial direction due to rotation of the blades 225, 235 (pg 4, lns 8-15) and is discharged through the housing holes 111, 121 (figs 1-3, pg 3, lns 43-47 & pg 4, lns 8-15); and
the main body 221, 231 further includes a plurality of cover holes 227, 237 (figs 2, 4 & 6-7) formed along a circumferential direction (figs 2, 4 & 6-7); and heat generated from the coil 212 of the rotor 200 is discharged through the cover holes 227, 237 formed in the main body 221, 231 (fig 3, pg 4, lns 8-15 & pg 5, lns 40-44).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Schweikert and in further view of Bobay (US5831358, “Bobay”).
Re claim 6, Yu in view of Schweikert discloses claim 5 as discussed above. Yu is silent with respect to the first protruding parts are disposed to protrude inward from an outer edge of the plate, and are disposed between the blades.
Bobay discloses locating the protruding parts 46 close to the outer edge of plate 42 allows for smaller incremental weight changes to change rotor balance (fig 4, col 4, lns 55-61); and 
the protruding parts are disposed between the blades 44 (fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first protruding parts of Yu in view of Schweikert to be located at the outer edge of the plate so the first protruding parts are disposed to protrude inward from an outer edge of the plate, are disposed between the blades, as disclosed by Bobay, in order to provide smaller incremental weight changes to change rotor balance, as taught by Bobay (col 4, lns 55-61). 
Bobay discusses adding weights to protruding parts 46, implying the weights have holes and are positioned around protruding parts 46 (see annotated fig 4 below), therefore it would not be useful to position the protruding parts at the outer edge of plate 46, since the weight will hang over the radial outer edge of plate 46. The protrusions 13 of Schweikert require the weights 17 to be inserted inside the protrusions 13 (fig 1), therefore locating the first protruding parts at the outer edge pf the plate of Yu in view of Schweikert will not cause the weights to hang over the radially outer edge of the plate.

    PNG
    media_image5.png
    248
    427
    media_image5.png
    Greyscale

Re claim 7, Yu in view of Schweikert and Bobay disclose claim 6 as discussed above. Yu is silent with respect to some of outer side surfaces of the first protruding parts and the outer circumferential surface of the plate have the same curvature.
Bobay discloses locating the protruding parts 46 close to the outer edge of plate 42 allows for smaller incremental weight changes to change rotor balance (fig 4, col 4, lns 55-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first protruding parts of Yu in view of Schweikert and Bobay to be located at the outer edge of the plate, in order to provide smaller incremental weight changes to change rotor balance, as taught by Bobay (col 4, lns 55-61). It is pointed out that Yu in view of Schweikert and Bobay disclose some of outer side surfaces of the first protruding parts and the outer circumferential surface of the plate have the same curvature, since locating the first protruding parts of Yu in view of Schweikert and Bobay at the outer edge of the plate results in the radially outer surfaces of the first protruding parts when connected together forming a circle of the same curvature as the outer circumferential surface of the plate (as demonstrated in annotated fig 5 of Yu below).

    PNG
    media_image6.png
    378
    561
    media_image6.png
    Greyscale

Re claim 8, Yu in view of Schweikert and Bobay disclose claim 6 as discussed above. Yu is silent with respect to a height of the first protruding part is smaller than a height of the blade.
Bobay discloses a height of the first protruding part 46 is smaller than a height of the blade 44 (fig 1, col 4, lns 40-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first protruding parts and blades of Yu in view of Schweikert and Bobay so a height of the first protruding part 46 is smaller than a height of the blade, as disclosed by Bobay, in order so the blade can move more air, as implied by Bobay (fig 1, col 4, lns 40-46, teaches making blade to fill space of housing on end cap 36).


Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leroy (FR2856532, fig 2, 1st protruding parts 34 & blades 37) reads on at least claim 1.
Fakes (WO2013136020, fig 2) discloses claim 1 except for the second protruding parts.
Ino (JP2012165534, fig 2) from the IDS of 6/11/2021 demonstrates a weight 21 disposed on protruding part 20. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834